
	
		I
		111th CONGRESS
		1st Session
		H. R. 3502
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Mr. McDermott (for
			 himself, Mr. Connolly of Virginia,
			 Ms. Wasserman Schultz,
			 Mr. Johnson of Georgia,
			 Mr. Tim Murphy of Pennsylvania,
			 Mr. Ellsworth,
			 Ms. Eshoo,
			 Mr. Kirk, Mr. Adler of New Jersey,
			 Mr. McGovern,
			 Mr. Boswell,
			 Mr. Thornberry,
			 Mr. Van Hollen, and
			 Mr. Thompson of California) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to establish an
		  Office of Mitochondrial Medicine at the National Institutes of Health, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Mitochondrial Medicine Research and
			 Treatment Enhancement Act.
		2.Findings and
			 purpose
			(a)FindingsCongress finds the following:
				(1)Mitochondrial disease results when there is
			 a defect that reduces the ability of the mitochondria in a cell to produce
			 energy. As the mitochondria fail to produce enough energy, the cell will cease
			 to function properly and will eventually die. Organ systems will begin to fail,
			 and the life of the individual is compromised or ended.
				(2)There are more
			 than 40 specifically identified mitochondrial diseases, but the vast majority
			 have not yet been identified.
				(3)Mitochondrial
			 diseases are a relatively newly diagnosed group of diseases, first recognized
			 in the late 1960s. Diagnosis is extremely difficult for a number of
			 reasons.
				(4)Mitochondrial
			 diseases can present themselves at any age, with associated mortality rates
			 that vary depending upon the particular disease. The most severe diseases
			 result in progressive loss of neurological and liver function, and death within
			 several years.
				(5)According to the
			 National Institute of Environmental Health Sciences, half of those affected by
			 mitochondrial disease are children, who show symptoms before age five and
			 approximately 80 percent of whom will not survive beyond the age of 20.
				(6)Mitochondrial dysfunction is also
			 associated with numerous other related disorders, including many common
			 neurological diseases (such as Parkinson’s, Alzheimer’s, ALS, and autism), and
			 other diseases associated with aging, diabetes, cancer, and obesity.
				(7)Mitochondrial
			 disease is most commonly the result of genetic mutation, either in the nuclear
			 DNA or in the mitochondrial DNA. Some mitochondrial diseases also are
			 attributable to environmental factors, including prescription medications, that
			 interfere with mitochondrial function.
				(8)Researchers
			 estimate that one in 4,000 children will develop a mitochondrial disease
			 related to an inherited mutation by the age of 10 years, and that 1,000–2,000
			 children are born each year in the United States who will develop mitochondrial
			 disease in their lifetimes. However, studies of umbilical cord blood samples
			 show that one in 200 children are born with both normal and mutant
			 mitochondrial DNA, and the number of children with these mutations who actually
			 develop a disease is unknown.
				(9)There are no cures
			 for any of the specifically identified mitochondrial diseases, nor is there a
			 specific treatment for any of these diseases.
				(10)Improving our
			 basic understanding of mitochondrial function and dysfunction has potential
			 application to numerous areas of biomedical research. The National Institutes
			 of Health has taken an increased interest in mitochondrial disease and
			 dysfunction and has sponsored a number of activities in recent years aimed at
			 advancing mitochondrial medicine, including incorporating research into
			 functional variation in mitochondria in the Transformative Research Grants
			 Initiative.
				(b)PurposeIt
			 is the purpose of this Act to promote an enhanced research effort aimed at
			 improved understanding of mitochondrial disease and dysfunction and the
			 development of treatments for mitochondrial disease.
			3.Enhancement of
			 research and treatment activities related to mitochondrial medicine
			(a)Mitochondrial
			 medicine research enhancementPart A of title IV of the Public Health
			 Service Act (42 U.S.C. 281 et seq.) is amended—
				(1)by redesignating
			 section 404H as section 404I; and
				(2)inserting after
			 section 404G the following new section:
					
						404H.Office of
				Mitochondrial Medicine
							(a)EstablishmentThere is established within the Office of
				the Director of NIH an office to be known as the Office of Mitochondrial
				Medicine (in this section referred to as the Office), which
				shall be headed by a Director (in this section referred to as the
				Director), appointed by the Director of NIH.
							(b)Mitochondrial
				medicine research plan
								(1)In
				generalThe Director shall develop, make publicly available, and
				implement a written plan to facilitate research into mitochondrial
				medicine.
								(2)ContentsThe
				plan required under paragraph (1) shall include the following
				objectives:
									(A)Improving
				coordination of research related to mitochondrial medicine among the national
				research institutes and between the National Institutes of Health and outside
				researchers.
									(B)Providing training
				to research scientists and health professionals engaged in research related to
				mitochondrial medicine.
									(C)Providing training
				to health care providers regarding the diagnosis of mitochondrial disease and
				dysfunction.
									(D)Establishing
				scientific review groups with expertise in mitochondrial medicine to oversee
				relevant research projects in the National Institutes of Health.
									(3)ConsultationIn
				developing the plan under paragraph (1), the Director shall consult
				with—
									(A)the Director of
				the National Cancer Institute;
									(B)the Director of the National Institute of
				Child Health and Human Development;
									(C)the Director of the National Institute of
				Environmental Health Sciences;
									(D)the Director of the National Heart, Lung,
				and Blood Institute;
									(E)the Director of the National Institute of
				Neurological Disorders and Stroke;
									(F)the Director of the National Institute of
				Diabetes and Digestive and Kidney Diseases;
									(G)the Director of the National Eye Institute;
				and
									(H)the heads of such
				other institutes and offices as the Director considers appropriate.
									(4)UpdatesThe
				Director shall update the plan required under paragraph (1) on a biennial
				basis.
								(c)Research
				grantsIn addition to any
				grants otherwise awarded by the National Institutes of Health for research in
				mitochondrial medicine, the Director shall annually award—
								(1)at least five
				grants for integrated, multi-project research programs related to mitochondrial
				medicine; and
								(2)at least five grants for planning
				activities associated with integrated, multi-project research programs related
				to mitochondrial medicine.
								(d)Centers of
				Excellence
								(1)In
				generalThe Director may
				award grants to institutions or consortiums of institutions to establish
				Mitochondrial Medicine Centers of Excellence to promote interdisciplinary
				research and training related to mitochondrial medicine.
								(2)Use of funds
				awardedA grant awarded under paragraph (1) shall be used
				to—
									(A)conduct basic and clinical research related
				to mitochondrial medicine;
									(B)facilitate training programs for research
				scientists and health professionals seeking to engage in research related to
				mitochondrial medicine;
									(C)develop and disseminate programs and
				materials to provide continuing education to health care professionals
				regarding the recognition, diagnosis, and treatment of mitochondrial disease
				and dysfunction; and
									(D)provide living stipends for research
				scientists and health professionals enrolled in mitochondrial research training
				programs.
									(e)National
				registry; biorepository
								(1)National
				registryThe Director shall establish a national registry for the
				maintenance and sharing for research purposes of medical information collected
				from patients with mitochondrial disease or dysfunction.
								(2)BiorepositoryThe
				Director shall establish a national biorepository for the maintenance and
				sharing for research purposes of tissues and DNA collected from patients with
				mitochondrial disease or dysfunction.
								(f)DefinitionIn
				this section, the term mitochondrial medicine means medical
				treatment related to mitochondrial disease or
				dysfunction.
							.
				(b)Development of
			 mitochondrial medicine research planThe Director of the Office of Mitochondrial
			 Medicine shall develop and make publicly available the mitochondrial medicine
			 research plan required under section 404H(b)(1) of the Public Health Service
			 Act, as added by subsection (a) of this section, not later than 180 days after
			 the date of the enactment of this Act.
			
